  Case 18-12123       Doc 54     Filed 11/07/18 Entered 11/08/18 07:16:34           Desc Main
                                   Document     Page 1 of 1


                     UNITED STATES BANKRUPTCY COURT
                    FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
IN RE:                              )
                                     )       Chapter 13
RONALD A. PASSALUGO                 )        Case No.: 18-12123
       Debtor,                       )
____________________________________)

  DEBTOR S OBJECTION TO PROOF OF CLAIM (#3-1) FILED BY WELLS FARGO
                            BANK, N.A.

       NOW COMES the Debtor, Ronald A. Passalugo, through Counsel, pursuant to Fed. R.

Bankr. Pro. 3007 and respectfully objects to the Proof of Claim filed in the above-entitled case

by Wells Fargo Bank, N.A. ( Wells Fargo ) on July 17, 2018, which is Claim Number 3-1 on the

Claims Register maintained by the Clerk of Court.

       The grounds for this objection are as follows:

       1. Section 9 on page 2 of the Proof of Claim states that the amount necessary to cure any

           default as of the date of the petition is $158,164.82. The Debtor disputes this amount.

       2. Page 23 of the Mortgage Proof of Claim Attachment states that as of June 6, 2016, the

           principal, interest, and escrow past balance due is $113,417.72. However, in the

           Response to Notice of Final Cure Payment filed by Wells Fargo in the Debtor s prior

           bankruptcy, case # 11-20350, on June 8, 2016, Wells Fargo states that as of June 6,

           2016, the post-petition balance due is $78,232.82, less a suspense balance of

           $1,281.82, for a total of $76,951.00. The Response to Notice of Final Cure Payment

           is attached hereto as Exhibit A.

       3. The Debtor would like some clarification as to why back in 2016, Wells Fargo states

           that as of June 6, 2016, $76,951.00 was due, but now in 2018, Wells Fargo states that

           as of June 6, 2016, $113,417.72 was due.
